JOHNSON, J.
Appellants’ petitions for dissolution of marriage included requests to restore their maiden names. The trial court decreed dissolution, but erroneously denied the requests for name change.
ORS 107.105(l)(g) is explicit:
"(1) Whenever the court grants a decree of annulment or dissolution of marriage or of separation, it has power further to decree as follows:
‡ ‡ ‡ ‡
"(g) To change the name of either spouse to a name the spouse held before the marriage. The court must decree a change if it is requested(Emphasis supplied.)
Affirmed as modified. No costs.